     Case 1:17-cv-01757-NONE-SAB Document 95 Filed 07/07/20 Page 1 of 5

 1   MORGAN, LEWIS & BOCKIUS LLP
     Scott A. Memmott, pro hac vice
 2   scott.memmott@morganlewis.com
     Howard J. Young, pro hac vice
 3   howard.young@morganlewis.com
     Kayla Stachniak Kaplan, pro hac vice
 4   kayla.kaplan@morganlewis.com
     Jonelle Saunders, pro hac vice
 5   jonelle.saunders@morganlewis.com
     1111 Pennsylvania Avenue, NW
 6   Washington, DC 20004-2541
     Tel: +1.202.739.3000
 7   Fax: +1.202.739.3001
 8   Brian M. Jazaeri, State Bar No. 221144
     brian.jazaeri@morganlewis.com
 9   300 South Grand Avenue
     Twenty-Second Floor
10   Los Angeles, CA 90071-3132
     Tel: +1.213.612.2500
11   Fax: +1.213.612.2501
12   Attorneys for Defendants Dynamic Medical Systems,
     LLC and Joerns Healthcare, LLC
13
     BARNES & THORNBURG, LLP
14   Eric J. Beste, State Bar No. 226089
     Eric.Beste@btlaw.com
15   655 West Broadway, Suite 900
     San Diego, CA 92101
16   Tel: +1.619.321.5015
     Fax: +1.310.284.3894
17
     Attorneys for Defendant Plum Healthcare Group LLC
18
     HOOPER, LUNDY & BOOKMAN, P.C.
19   Scott J. Kiepen, State Bar No. 175504
     skiepen@health-law.com
20
     Katrina A. Pagonis, State Bar No. 262890
21   kpagonis@health-law.com
     Stephanie A. Gross, State Bar No. 307728
22   sgross@health-law.com
     101 Montgomery Street, 11th Floor
23   San Francisco, CA 94104
24   Tel: +1.415.875.8500
     Fax: +1.415.986.2157
25
     Andrew H. Struve, State Bar No. 200803
26   astruve@health-law.com
     Joseph R. Lamagna, State Bar No. 246850
27   jlamagna@health-law.com
28   101 W. Broadway, Suite 1200
                                                         DEFENDANTS’ MOTION TO STRIKE
                                                1                 CALIFORNIA’S NOTICE
                                                                1:17-CV-01757-NONE-SAB
     Case 1:17-cv-01757-NONE-SAB Document 95 Filed 07/07/20 Page 2 of 5

 1   San Diego, CA 92101-3890
     Tel: +1.619.744.7300
 2   Fax: +1.619.230.0987
 3
     Bridget A. Gordon, State Bar No. 287098
 4   bgordon@health-law.com
     1875 Century Park East, Suite 1600
 5   Los Angeles, CA 90067
     Tel: +1.310.551.8111
 6   Fax: +1.310.551.8181

 7   Attorneys for Defendants Covenant Care California,
     LLC and Mariner Health Care Management Company
 8
     NELSON HARDIMAN LLP
 9   Mark Hardiman, State Bar No. 136602
     mhardiman@nelsonhardiman.com
10   Katherine A. Bowles, State Bar No. 287426
     kbowles@nelsonhardiman.com
11   1100 Glendon Avenue, 14th Floor
     Los Angeles, CA 90024
12   Tel: +1.310.203.2800
     Fax: +1.310.203.2727
13
     Attorneys for Defendant
14   Cambridge Healthcare Services

15                              UNITED STATES DISTRICT COURT
16                            EASTERN DISTRICT OF CALIFORNIA
17
     UNITED STATES EX REL. TURNER,                   Case No. 1:17-CV-01757-NONE-SAB
18   et al.,
                                                     DEFENDANTS’ NOTICE OF MOTION
19                        Plaintiffs,                AND MOTION TO STRIKE THE
                                                     STATE OF CALIFORNIA’S NOTICE
20                 v.                                OPPOSING DISMISSAL ON THE
                                                     BASIS OF THE PUBLIC
21   DYNAMIC MEDICAL SYSTEMS, LLC,                   DISCLOSURE BAR
     et al.,
22                                                   Date:    August 4, 2020
                          Defendants.                Time:    10:30 AM
23                                                   Ctrm.:   4 (7th Floor)
                                                     Judge:   None
24

25

26

27

28
                                                              DEFENDANTS’ MOTION TO STRIKE
                                                 2                     CALIFORNIA’S NOTICE
                                                                     1:17-CV-01757-NONE-SAB
     Case 1:17-cv-01757-NONE-SAB Document 95 Filed 07/07/20 Page 3 of 5

 1          TO THIS HONORABLE COURT AND TO ALL PARTIES AND THEIR

 2   ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that on August 4, 2020 at 10:30 AM, or as soon thereafter as

 4   the matter may be heard before the Honorable Dale A. Drozd of the United States District Court

 5   for the Eastern District of California, at the United States Courthouse, 2500 Tulare Street, Seventh

 6   Floor, Fresno, CA 93721, Defendants Dynamic Medical Systems, LLC, Joerns Healthcare, LLC,

 7   Plum Healthcare Group LLC, Covenant Care California, LLC, Mariner Health Care Management

 8   Company, and Cambridge Healthcare Services (collectively, “Defendants”), by and through their

 9   attorneys, will and hereby do move for an order striking the State of California’s Notice Opposing

10   Dismissal on the Basis of the Public Disclosure Bar (the “Notice”) (Dkt. 86) as procedurally

11   improper and granting Defendants such other and further relief as the Court deems just and proper.

12          As set forth in the accompanying brief, the State of California inappropriately has filed a

13   Notice purporting to unilaterally remove from this Court’s consideration the application to this

14   action of the public disclosure bar of the California False Claims Act (“CFCA”). As argued in

15   Defendants’ fully briefed Motions to Dismiss (Dkts. 59, 60, 64, 67), both the CFCA claims and the

16   other claims in Relator’s First Amended Complaint (the “Complaint”) alleging violations of the

17   federal False Claims Act (“FCA”) are subject to dismissal for failure to plead these allegations with

18   the particularity required by Fed. R. Civ. P. 9(b) and for failure otherwise to state claims for which

19   relief can be granted under Fed. R. Civ. P. 12(b)(6) – including failure to allege a single claim

20   presented for payment to Medicare or Medi-Cal as required by the FCA and CFCA. The public

21   disclosure bar under the CFCA presents an additional, independent ground for dismissal of

22   Relator’s claims.

23          The CFCA public disclosure bar provides that this Court “shall dismiss an action or claim

24   under this section, unless opposed by the Attorney General or prosecuting authority of a political

25   subdivision, if substantially the same allegations or transactions as alleged in the action or claim

26   were publicly disclosed ….” Cal. Gov’t Code § 12652(d)(3) (emphases added). As such, the

27   CFCA public disclosure bar requires dismissal of Relator’s claims because, as set forth in

28
                                                                       DEFENDANTS’ MOTION TO STRIKE
                                                    3                           CALIFORNIA’S NOTICE
                                                                              1:17-CV-01757-NONE-SAB
     Case 1:17-cv-01757-NONE-SAB Document 95 Filed 07/07/20 Page 4 of 5

 1   Defendants’ Motions to Dismiss, those same allegations already were disclosed to the public by the

 2   State of California as the result of routine Medi-Cal audits well before Relator filed his Complaint.

 3            The State of California took no action to oppose the application of the public disclosure bar

 4   until almost two months after the Motions to Dismiss were fully briefed; and when it finally did

 5   take action in the form of filing its Notice, it did not state a single substantive opposition, as required

 6   by the plain meaning of the statutory language enacting the public disclosure bar, or set forth

 7   arguments as to why the bar should not apply to this case in the face of compelling facts and

 8   circumstances establishing that it should. The Notice should be stricken, therefore, and not

 9   considered by the Court in deciding Defendants’ Motions to Dismiss.

10            This motion is based on this Notice of Motion and Motion; the accompanying Brief in

11   Support of Defendants’ Motion to Strike the State of California’s Notice Opposing Dismissal on

12   the Basis of the Public Disclosure Bar; the pleadings and proceedings in this action; and on such

13   other written and oral argument as may be presented to the Court.

14
     Dated:    July 7, 2020                                   Respectfully submitted,
15
                                                              MORGAN, LEWIS & BOCKIUS LLP
16

17
                                                              By /s/ Scott A. Memmott
18                                                              Scott A. Memmott
19                                                                Attorneys for Defendants
                                                                  Dynamic Medical Systems, LLC and
20                                                                Joerns Healthcare, LLC
21

22                                                            BARNES & THORNBURG, LLP
23

24                                                            By /s/ Eric J. Beste (authorized 07/06/20)
                                                                Eric J. Beste
25
                                                                  Attorneys for Defendant Plum Healthcare
26                                                                Group LLC
27

28
                                                                          DEFENDANTS’ MOTION TO STRIKE
                                                      4                            CALIFORNIA’S NOTICE
                                                                                 1:17-CV-01757-NONE-SAB
     Case 1:17-cv-01757-NONE-SAB Document 95 Filed 07/07/20 Page 5 of 5

 1                                            HOOPER, LUNDY & BOOKMAN, P.C.

 2

 3                                            By /s/ Scott J. Kiepen (authorized 07/07/20)
                                                Scott J. Kiepen
 4
                                                 Attorneys for Defendants Covenant Care
 5                                               California, LLC and Mariner Health
                                                 Care Management Company
 6

 7
                                                 NELSON HARDIMAN LLP
 8

 9
                                              By /s/ Mark Hardiman (authorized 07/06/20)
10                                               Mark Hardiman
11                                               Attorneys for Defendant
                                                 Cambridge Healthcare Services
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         DEFENDANTS’ MOTION TO STRIKE
                                        5                         CALIFORNIA’S NOTICE
                                                                1:17-CV-01757-NONE-SAB
